Title: Tuesday 22d of August 1780.
From: Adams, John Quincy
To: 


       This morning Pappa went out to take a walk and did not come back till about three quarters after eleven. At about half after twelve Mr. Guile came here. Pappa dined at home and Mr. Guile dined here. Very bad weather all the fore part of the day but in the afternoon it clear’d up. The weather is very uncertain here. There was one man kill’d and another stunn’d to day by a clap of thunder in the morning at about nine o clock just out of the gates of this city.
      